DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites “A computer readable storage medium” which includes transitory embodiments.  This rejection may be overcome if amended to recite “A non-transitory computer readable storage medium”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karsten (US 2017/0004685 A1).
Regarding claim 1, Karsten discloses an interactive reminding method (see at least [0002-0004]), applied to an electronic device (see at least Figures 1-3, item 2 | [0043]), the method comprising: 
in response to a reminder event, applying a voltage to an electrode sheet for the electrode sheet to transmit the voltage to a user for reminding the user (see at least Figures 1-3, item 4 | [0008] note each alert signal varies from each other (alert) signal by a variation of at least one of: a pulse count, a pulse frequency, a pulse duration, and a pulse voltage | [0043-0044] note the electrodes are plates | [0055] note an alert is provided upon detection of a calendar event | [0058-0067]); and 
in response to receiving a feedback of the reminder, stopping applying the voltage to the electrode sheet (see at least [0011] note a series of alerts may be provided, wherein an initial alert by a discrete electric shock, if ignored by the user, may be followed by a larger shock (i.e., based on the user’s feedback or lack thereof, the initial voltage applied to the electrode sheet is stopped in place of a second larger voltage)).
Regarding claim 2, Karsten further discloses altering the voltage applied to the electrode sheet based on an adjusted configuration of the applied voltage made by the user (see at least [0008] | [0012] note the user can select a preferred sensation to be associated with each reminder event | [0017] | [0049] | [0058-0067]).
Regarding claim 3, Karsten, as addressed above, discloses wherein the voltage on the electrode sheet is a pulse voltage; and wherein the altering the voltage applied to the electrode sheet comprises altering at least one of pulse amplitude, pulse period, pulse width and duty ratio of the pulse voltage (see at least [0008] | [0012] note the user is free to alter the pulse voltage any way they wish | [0017] | [0049] | [0058-0067]).
Regarding claim 4, Karsten further discloses presetting the voltage applied to the electrode sheet based on importance of the reminder event (see at least [0023] note user priorities | [0056] note the alerts are assigned priorities, such as a high priority).
Regarding claim 5, Karsten, as addressed above, discloses wherein the importance of the reminder event is determined based on an importance setting made by the user (see at least [0023] | [0056]).
Regarding claim 6, Karsten, as addressed above, discloses wherein the applied voltage is treated as voltages applied to the electrode sheet for many times at interval (see at least [0008] | [0017] | [0049] | [0058-0067]).
Regarding claim 7, Karsten, as addressed above, discloses wherein the applied voltage is a direct-current voltage (see at least [0008] | [0017] | [0049] | [0058-0067]).
Regarding claim 8, Karsten an interactive reminding device (see at least Figure 1, item 2 | [0043]), comprising: 
an electrode sheet, configured to contact with a user (see at least Figure 1, item 4 | [0043-0044] note plates); 
a control module (see at least Figure 3, item 10), configured to apply, in response to a reminder event, a voltage to the electrode sheet for the electrode sheet to transmit the voltage to a user for reminding the user (see at least [0008] note each alert signal varies from each other (alert) signal by a variation of at least one of: a pulse count, a pulse frequency, a pulse duration, and a pulse voltage | [0049] note the controller applies customized voltage to the electrodes in electrodes in response to the reminder event | [0055] note an alert is provided upon detection of a calendar event | [0058-0067]), and 
configured to stop applying the voltage to the electrode sheet in response to receiving a feedback of the reminder (see at least [0011] note a series of alerts may be provided, wherein an initial alert by a discrete electric shock, if ignored by the user, may be followed by a larger shock (i.e., based on the user’s feedback or lack thereof, the initial voltage applied to the electrode sheet is stopped in place of a second larger voltage)); and 
a feedback receiving unit, configured to receive the feedback and notify the control module (see at least [0011] note the feedback receiving unit corresponds to whatever input device is needed to determine if the user ignores or responds to the alert, see [0047]).
Regarding claim 9, Karsten, as addressed above, discloses a voltage adjusting configuration unit, configured to make the control module alter the voltage applied to the electrode sheet based on an adjusted configuration of the applied voltage made by the user (see at least [0008] | [0012] note the user can select a preferred sensation to be associated with each reminder event | [0017] | [0049] | [0053] note the touch screen allows for user customization of each alert signal | [0058-0067]).
Regarding claim 10, Karsten, as addressed above, discloses wherein the voltage on the electrode sheet is a pulse voltage; and wherein the altering the voltage applied to the electrode sheet comprises altering at least one of pulse amplitude, pulse period, pulse width and duty ratio of the pulse voltage (see at least [0008] | [0012] note the user is free to alter the pulse voltage any way they wish | [0017] | [0049] | [0058-0067]).
Regarding claim 11, Karsten, as addressed above, discloses wherein the voltage adjusting configuration unit preset the voltage applied to the electrode sheet based on importance of the reminder event (see at least [0023] note user priorities | [0056] note the alerts are assigned priorities, such as a high priority).
Regarding claim 12, Karsten, as addressed above, discloses wherein the importance of the reminder event is determined based on an importance setting made by the user (see at least [0023] | [0056]).
Regarding claim 13, Karsten, as addressed above, discloses wherein the applied voltage is treated as voltages applied to the electrode sheet for many times at interval (see at least [0008] | [0017] | [0049] | [0058-0067]).
Regarding claim 14, Karsten, as addressed above, discloses a computer readable storage medium, storing a plurality of program instructions applicable to be loaded by a processor to execute the interactive reminding method of claim 1 (see at least Figure 3, item 10 | [0033-0035]).
Regarding claim 15, Karsten, as addressed above, discloses an electronic device, comprising a processor and a storage that are electrically connected to each other, the storage configured to store program instructions and data, the processor configured to execute the interactive reminding method of claim 1 (see at least Figures 1 and 3, items 2 and 10 | [0033-0035] | [0053]).	
Regarding claim 16, Karsten, as addressed above, discloses wherein the processor is configured to execute: altering the voltage applied to the electrode sheet based on an adjusted configuration of the applied voltage made by the user (see at least [0008] | [0012] note the user can select a preferred sensation to be associated with each reminder event | [0017] | [0049] | [0058-0067]).
Regarding claim 17, Karsten, as addressed above, discloses wherein the voltage on the electrode sheet is a pulse voltage; and wherein the altering the voltage applied to the electrode sheet comprises altering at least one of pulse amplitude, pulse period, pulse width and duty ratio of the pulse voltage (see at least [0008] | [0012] note the user is free to alter the pulse voltage any way they wish | [0017] | [0049] | [0058-0067]).
Regarding claim 18, Karsten, as addressed above, discloses wherein the interactive reminding method further comprising presetting the voltage applied to the electrode sheet based on importance of the reminder event (see at least [0023] note user priorities | [0056] note the alerts are assigned priorities, such as a high priority).
Regarding claim 19, Karsten, as addressed above, discloses wherein the importance of the reminder event is determined based on an importance setting made by the user (see at least [0023] | [0056]).
Regarding claim 20, Karsten, as addressed above, discloses wherein the applied voltage is treated as voltages applied to the electrode sheet for many times at interval (see at least [0008] | [0017] | [0049] | [0058-0067]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687